*284On Petition for Rehearing.
Appellant has filed a petition for rehearing. Such petition does not question the correctness of those portions of the opinion which deal with the propositions set forth in paragraphs 2 and 3 of the syllabus, but is directed exclusively at that portion of the opinion relating to the proposition set forth in paragraph 1 of the syllabus. A consideration of the petition for rehearing only tends to confirm our belief that appellant’s contention is wholly without merit. But in view of the fact that appellant asserts that we were mistaken in the statement of facts upon which this portion of the opinion is based, and in order to eliminate any question regarding the facts, we have rewritten the opinion and inserted a literal statement of the proceedings had in the court below as shown by the statement of case. In order to avoid any misunderstanding, it may be stated that the former opinion has not been reported, and the foregoing opinion constitutes the decision of this court in this case.